SWANK, INC. TAUNTON, MASSACHUSETTS 02780 July 15, 2010 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re:Swank, Inc. (the "Company"): Definitive Proxy Materials Ladies and Gentlemen: We have enclosed for filing one copy of (i) a Schedule 14AInformation Required in Proxy Statement and (ii) the Company's definitive proxy card and proxy statement relating to the 2010 Annual Meeting of Stockholders of the Company scheduled to be held on August 19, 2010.The Company anticipates mailing copies of the proxy card and proxy statement on or about July 16, 2010. Very truly yours, SWANK, INC. By: /s/ Jerold R. Kassner Jerold R. Kassner, Executive Vice President and Chief Financial Officer
